Order issued September 30, 2013




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00118-CR
                      ________________________________________

                           KEVIN LAVERNE PRICE, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices Bridges, Fillmore, and Lewis

       Based on the Court’s opinion of this date, we GRANT the March 22, 2013 motion of

Robert T. Baskett for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Robert T. Baskett as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Kevin Laverne

Price, Bookin #13002005, Dallas County Jail, North Tower-4E08, P.O. Box 660334, Dallas,

Texas, 75266-0334.



                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE